451 F.2d 600
UNITED STATES of America, Plaintiff and Appellee,v.Richard Lynn GRIGGS, Appellant.
No. 71-2329.
United States Court of Appeals,Ninth Circuit.
Dec. 17, 1971.

Morris Futlick, Fresno, Cal., for appellant.
Dwayne Keyes, U. S. Atty., William R. Allen, Asst. U. S. Atty., Fresno, Cal., for plaintiff-appellee.
Before CHAMBERS, MERRILL and KILKENNY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this selective service case is affirmed.


2
Griggs took no appeal from his I-A classification.  The facts make Lockhart v. United States, 9 Cir., 420 F.2d 1143, applicable.